Title: Louisa Catherine Johnson to Joshua Johnson, 5 September 1800
From: Johnson, Louisa Catherine
To: Johnson, Joshua


					
						Hirshberg Sept. 5th. 1800
					
					As I have been rather unwell lately from the fatigue of my journey I have neglected my journal so much I scarcely know how to continue it however as my journey is nearly at an end I must at least give some account of the latter part of it though as usual my beloved father I am fearful you will find it exceedingly tedious—
					I believe my last letter was dated at Breslau though my journal had only reached as far as Glatz 26 August Mr. A. went to see a mountain called the Heuscheuer but I was too much fatigued to accompany him therefore staid at Glatz he returned on the 27th. and then delivered a letter to the governor of Glatz who is an old general turned of 70 years of age he recieved him very civilly and the next morning a little after eight o’clock sent his carriage for us to see the troops march into town from Neyse these troops had been to Neyse to be reviewed by the King— After this we went with the governor to see the fortress which he insisted upon shewing us himself this is one of the strongest fortresses in the king of Prussia’s dominions the fortress is situated on a very high hill which overlooks the whole province of Glatz and the town which is very small old and dirty is built exactly at the bottom of the Hill we dined at the governors and I was of course presented to his lady you who know the coldness of my manners to strangers will be a little surprized at that this lady was so prepossed in my favor from in the short time I staid that she cried very much when I took my leave I do not mention this from any vain motive but in hopes that you may think me much improved—
					We left Glatz immediately after dinner and returned to Frankenstein were we passed the night the 29 28th we went to Silberberg a remarkable strong fortress and much more beautifully situated than

the fortress at Glatz. Silberberg was entirely made by Frederic the 2d who is generally called the great Frederic the weather was very bad as it rained the whole time of our stay we found upon entering the town that we were expected the governor of Glatz having sent forward to announce our arrival to the commandant who had prepared a dinner for us which he insisted upon our staying to partake of as soon as dinner was over we took our leave of the good old commandant and returned to frankenstein and immediately proceeded to Breslau where we arrived the 29th. we staid here five days but I saw nothing remarkable excepting the town itself which is very old and strongly fortified it is full of old monasteries and churches most of which have been built between five and six hundred years—
					We left Breslau the third of September and slept at a small town called   and the next night arrived at Hirshberg we staid here only two days during which time I was very unwell and glad to rest a little the 7th we continued our route and arrivd late at night at Flinsberg a small bathing place situated in the most romantic and beautiful spot I ever beheld we however had not time to stay here and pursued our route through Greisenberg another of the mountain towns as they are called which are celebrated for large manufactories of linnen we staid only to change horses and went on to the next stage a small town in Saxony called Lauban where the post master endeavored as much as possible to impose on us and was most excessively abusive at about nine o’clock we arrived at Görlitz a considerable large town celebrated for very extensive large broad cloth manufactories but the cloths did not appear to me to be better than those made in Silesia as I still continued poorly Mr. A. left me at Gorlitz and went to Hernnhuth one of the largest establishments of Moravians in Germany it is a small town inhabitted entirely by people of this sect who live in a very simple manner they have a large shop in which they sell every thing you can think of made entirely by the society this is very interresting to see and I regretted very much not being able to go but the road was so bad and I was so ill I did not dare to go venture I can say very little about this society The next morning we continued our journey towards Dresden where we arrived on the 10th we propose staying here a few days and then go on to Leipsic where if we can procure a lodging we intend to stay a month or more my journal is therefore at an end and my letters will of course not be so frequent I shall for the future continue to write to my Sisters and Tom as I used to do I am extremely anxious to hear from you my beloved father it is a long long

time since I had that pleasure and my anxiety is still encreased by the account which I recieved from Mrs. Hewlett of a violent illness which you had suffered she mentioned your recovery but I shall not be satisfied untill I hear from mama or yourself
					Mr. A. unites with me in duty to yourself and Mama and love to Tom and my Sisters with a kiss for little Johnson who I desire may be taught to know that he has an aunt who will love him most affectionately and believe me with the most ardent prayers for your health and happiness your affectionate and dutiful child
					
						L. C. Adams
					
				